DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021, 10/08/2021, 12/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  “wherein each of the master controller and the slave controller…” should be “wherein the master controller and each of the slave controller…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al. (US 2018/0152046).
Regarding claim 1, Toyoda discloses an uninterruptible power supply system [1 @ Fig. 1] comprising: a plurality of uninterruptible power supply apparatuses [U1, U2, Un] connected in parallel to a load [52]; and a master controller [3] that controls the 
Regarding claim 6, Toyoda further discloses wherein each of the plurality of uninterruptible power supply apparatuses [see Fig. 2] further includes a DC line [B1] connected between the converter [11] and the inverter [12], and a bidirectional chopper 
Regarding claim 13, Toyoda further discloses wherein the slave controller stops operation of the converter and the inverter when a corresponding uninterruptible power supply apparatus fails [0077, 0083].
Regarding claim 15, Toyoda further discloses a power cable [communication line 5] for supplying control power supply from the master controller to the slave controller of each of the plurality of uninterruptible power supply apparatuses [see Figs. 1,2 and 4, par 0019, 0055].
Regarding claim 16, Toyoda further wherein the master controller [33 @ Fig.4 is illustrated in details of bypass module 3 @ Fig. 1] is separate from the plurality of uninterruptible power supply apparatuses [U1-UN, see Fig. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, in view of Kim (US 2012/0235480).
Regarding claim 9, Toyoda discloses all limitations of claim 1 above and further discloses wherein each of the master controller and the slave controller further includes a communication unit [33, 15] that transmits and receives data [see Figs. 2, 4, par 0055], but fails to teach a communication unit that transmits and receives data by serial communication.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kim into that of Toyoda in order to transmit and receive data more efficient and reliable without data traffic jam between master and slave devices of the UPS system.
Regarding claim 10, the combination of Toyoda and Kim further discloses a communication cable [5] that connects the master controller and the slave controller of each of the plurality of uninterruptible power supply apparatuses to each other [see Figs 
Regarding claim 17, Toyoda discloses all limitations of claim 1 above but fails to teach wherein the master controller is integrated with the slave controller of any one of the plurality of uninterruptible power supply apparatuses.
Kim teaches a UPS system Figs. [2, 3] includes a plurality of UPS unit [100a-100c] in parallel coupled to load 400, each UPS [100, Fig. 4] unit includes a converter [110] and an inverter [120] and controller [130], the controller [130, Fig. 5] further includes a setting unit [131], a battery charger controller [133] and a processor [132]. The setting unit 131 sets the configuration mode of the UPS system, the setting unit 131 may additionally set the parameter. The parameter may include identification information for each of the three UPS devices 100A through 100C and master or slave setting information for each of the three UPS devices 100A through 100C. That is, a user may use the setting unit 131 to set identification information identifying the plurality of the UPS devices and may set one of the plurality of the UPS devices 100A as the master UPS device and others 100B and 100C as the slave UPS devices. For this, the setting unit 131 may include identification selection unit 131A and master slave selection unit 131B [par 0033-0037, 0044].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kim into that of Toyoda in order to set a new master controller when old master controller is failure or removed for maintenance. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Toyoda and Kim, in view of Xu et al. (WO 2019128840).
Regarding claim 11, the combination of Toyoda and Kim discloses all limitations of claim 9 above, but fails to teach wherein the slave controller further includes a check circuit that senses a communication error in the serial communication, and when the check circuit senses the communication error, the slave controller holds previous first and second voltage command values.
Xu teaches a message transmission control method, belonging to the technical field of communications. The method comprises: a receiving device receiving a first data message, and detecting whether the first data message is a message received in a disordered manner; and when the first data message is a message received in a disordered manner, the receiving device accelerating acquisition of a missing data message, in particular, for example when accelerating acquisition of a missing data message, the receiving device determining whether the first data message is a message sent in order, and if the first data message is a message sent in order, then determining the disordered receiving of the first data message is caused by message collision, and executing the step of accelerating acquisition of the missing data message at this time. By means of this solution, after the receiving device receives the first data message, if the first data message is a message received in a disordered manner, then the receiving device can accelerate acquisition of a missing data message, so as to shorten the delay of a sending device retransmitting, to the receiving device [see abstract].
.
Allowable Subject Matter
Claims 2, 4, 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5, 12, 14 depend from claims 2, 4, 6.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowed because the prior art taken alone or in combination fails to teach or fairly suggest “wherein the master controller calculates a first average value by averaging detection values of the DC input voltages in the plurality of uninterruptible power supply apparatuses, and generates the first voltage command value such that the first average value follows a first target value, and the slave controller corrects the first voltage command value in accordance with a difference of the detection value of the DC input voltage in a corresponding uninterruptible power supply apparatus from the first target value, and generates the first control signal based on the corrected first voltage command value”.

Claim 6 is allowed because the prior art taken alone or in combination fails to teach or fairly suggest “wherein each of the plurality of uninterruptible power supply apparatuses further includes a DC line connected between the converter and the inverter, and a bidirectional chopper that supplies and receives DC power between the power storage device and the DC line, the master controller generates a third voltage command value common to the plurality of uninterruptible power supply apparatuses based on the detection value from the detection circuit transmitted from the slave controller of each of the plurality of uninterruptible power supply apparatuses, and transmits the generated third voltage command value to the slave controller of each of the plurality of uninterruptible power supply apparatuses, and the slave controller generates a third control signal for controlling the bidirectional chopper in accordance with the received third voltage command value”.
Claim 12 is allowed because the prior art taken alone or in combination fails to teach or fairly suggest “wherein when the check circuit senses the communication error .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836